Name: Commission Regulation (EU) No 505/2010 of 14 June 2010 amending Annex II to Regulation (EC) No 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries;  health;  animal product
 Date Published: nan

 15.6.2010 EN Official Journal of the European Union L 149/1 COMMISSION REGULATION (EU) No 505/2010 of 14 June 2010 amending Annex II to Regulation (EC) No 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 17(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption. (2) Regulation (EC) No 854/2004 provides that Member States are to ensure that the production and placing on the market of live bivalve molluscs and, by analogy, live echinoderms, live tunicates and live marine gastropods undergo official controls as described in Annex II. Chapter II of that Annex sets out provisions concerning classification of production areas and monitoring of such areas. (3) Production areas are classified according to the level of faecal contamination. Filter feeders animals, as bivalve molluscs, can accumulate micro-organisms representing a risk for public health. This is the reason why the classification of production areas is based on the presence of certain microorganisms related to faecal contamination. (4) Marine gastropods are generally not filter feeding animals, consequently the risk to accumulate microorganisms related to faecal contamination should be considered as remote. Moreover, no epidemiological information has been reported to link the provisions for classification of production areas with risks for public health associated with not filter feeding marine gastropods. (5) Taking into account this scientific progress, such marine gastropods, which are not filter feeders, should be excluded from provisions on the classification of production areas. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 854/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 206. ANNEX Annex II to Regulation (EC) No 854/2004 is amended as follows: CHAPTER III: OFFICIAL CONTROLS CONCERNING PECTINIDAE AND LIVE MARINE GASTROPODS NOT FILTER FEEDERS HARVESTED OUTSIDE CLASSIFIED PRODUCTION AREAS Official controls on pectinidae and live marine gastropods, which are not filter feeders, harvested outside classified production areas are to be carried out in fish auctions, dispatch centres and processing establishments. Such official controls are to verify compliance with the health standards for live bivalve molluscs laid down in Annex III, Section VII, Chapter V, to Regulation (EC) No 853/2004 as well as compliance with other requirements of Annex III, Section VII, Chapter IX to that Regulation.